UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6977


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

OLDEN TERRY, III,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:12-cr-00036-BO-1)


Submitted: December 17, 2021                                      Decided: January 4, 2022


Before NIEMEYER, Circuit Judge, SHEDD and FLOYD, Senior Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olden Terry, III, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olden Terry, III, a federal prisoner, appeals the district court’s order denying his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After

reviewing the record, we conclude that the district court did not abuse its discretion in

denying Terry’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert.

denied, 142 S. Ct. 383 (2021); see also United States v. High, 997 F.3d 181, 189 (4th Cir.

2021) (affirming district court order denying compassionate release where “[t]he court’s

rationale . . . was both rational and legitimate under [18 U.S.C. § 3553(a)]” and “the court

sufficiently explained its denial to allow for meaningful appellate review” (internal

quotation marks omitted)). We therefore affirm the district court’s order. United States v.

Terry, No. 7:12-cr-00036-BO-1 (E.D.N.C. June 17, 2021).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2